Title: From John Adams to the President of Congress, No. 22, 25 November 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam Novr. 25th 1780
     
     It is now certain that the States General, have by a Plurality of five Provinces determined to acceed to the armed Neutrality. Zealand and Guelderland, have agreed to it likewise, but upon Condition of a Warranty of the Possessions of the Republick. If the Intention of Sir J. Yorks Memorial, was to intimidate their high mightinesses from this measure, he has missed his aim. Nor will the Conduct of the Burgomasters of Amsterdam be disavowed, nor Mr. Van Berkel nor his accomplices punished. We shall see, how the British Ministry will disentangle themselves from this Perplexity.
     All these Things however, so far from aiding our Affairs, in this nation Seem to have put an entire Stop to them for the Present. The Nation is trembling for their Commerce, their Money in the British Funds, their East and W. India Possessions; and no Man dares engage in a Measure that may in some degree, increase the Allarm.
     The Bills upon Mr. Laurens, I have accepted, those of them at least, that have arrived, upon an assurance from Dr. Franklin that in case I should not be able to borrow the Money by the Time they become payable, that I may draw upon him for it. I think Congress will perceive the danger of drawing any more, untill they shall receive Intelligence from me that the Money is ready.
     The Choice of an House is a Point of So much Importance that I could not justify making it, without the most mature Inquiry and Reflection. Not only the success of the Negotiation will depend upon it but the political Consequences of it will be important. I have made every Inquiry, and Several Proposals, but all have been politely declined. There are two Houses which I believe would accept it, but these, altho respectable are so far from the first Rank, that I should be ashamed Sorry to fix upon either, if I could obtain a more See a Prospect of gaining one of higher Rank. I am told that opening the Loan now would injure Us exceedingly: but I know not what to judge. I have found So many opinions, mistaken, that in this Country I cannot judge which are well founded.
     Fear is ever the Second Passion in minds governed by Avarice: as long therefore as the English misrepresentations can make People here believe that there is a Possibility of conquering America or of our returning to the Government of England, so long We shall find little Credit here.
    